                  Case 19-28213                  Doc          Filed 12/10/20 Entered 12/10/20 07:53:01                               Desc Main
   Fill in this information to identify the case:                Document    Page 1 of 12
Debtor 1                 Laurie A. Bekeleski
                         _____________________________________________________________________


Debtor 2                 _____________________________________________________________________
(Spouse, if filing)

                                        Northern District of Illinois (Eastern Division)
United States Bankruptcy Court for the: ______________________________________________________________________________________________________

             19­28213
Case number __________________________



 Official Form 410S1
 Amended Notice of Mortgage Payment Change                                                                                                            12/15

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
 debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
 as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
 Name of creditor:                                                                                                            7
                                                                                                  Court claim no. (if known): _______________________
 JPMorgan Chase Bank, National Association




                                                                                                  Date of payment change:
                                                                                                  Must be at least 21 days after date
                                                                                                  of this notice                           01/01/2021
                                                                                                                                           _____________


                                                                                                 New total payment:
                                                                                                                                            679.91
                                                                                                                                           $________________
                                                                                                 Principal, interest, and escrow, if any
 Last 4 digits of any number you use to
 identify the debtor’s account:                                     7 ____
                                                                   ____ 5 ____
                                                                           0 ____
                                                                               6

   Part 1:            Escrow Account Payment Adjustment

 1.        Will there be a change in the debtor’s escrow account payment?

              No
           
           ✔   Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
               for the change. If a statement is not attached, explain why:



                                          298.79
               Current escrow payment: $ _________________                                                                       186.95
                                                                                                           New escrow payment: $ _________________

  Part 2:             Mortgage Payment Adjustment

 2.        Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
           variable-rate account?
           
           ✔   No
              Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
               attached, explain why:



               Current interest rate: __________________%                                      New interest rate: __________________%

               Current principal and interest payment: $ __________________                    New principal and interest payment: $ __________________

  Part 3:             Other Payment Change


      3.    Will there be a change in the debtor’s mortgage payment for a reason not listed above?
            ✔
                No
                Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                 (Court approval may be required before the payment change can take effect.)
               Reason for change:



                      Current mortgage payment: $ _________________                               New mortgage payment: $ _________________
 Official Form 410S1                                                   Notice of Mortgage Payment Change                                             page 1
           CaseLaurie
      Debtor 1
                       A. Bekeleski
                  19-28213                Doc FiledLast12/10/20   Entered 12/10/20
               ________________________________________________________
               First Name           Middle Name        Name
                                                                                     07:53:01
                                                                             Case number
                                                                                                     19­28213
                                                                                                            Desc Main
                                                                                         (if known) ______________________

                                                 Document        Page 2 of 12
 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 Check the appropriate box.

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.




     /s/Esmeralda Munoz, a/k/a Esmer Munoz
      ______________________________________________________________
      Signature
                                                                                      12/09/2020
                                                                                Date _______________




 Print:______________________________________________________________
        Esmeralda Munoz, a/k/a Esmer Munoz                                       Vice President
                                                                                ____________________________________________________________
        First Name            Middle Name             Last Name                 Title


 Company JPMorgan Chase Bank, N.A.
         ____________________________________________________________

 Address    Chase Records Center Attn: Correspondence Mail
            _____________________________________________________________
            Number                  Street

            700 Kansas Lane, Mail Code LA4-5555
            _____________________________________________________________
            Address 2

             Monroe                                  LA      71203
            _____________________________________________________________
              City                                      State        ZIP Code



                     866-243-5851                                                PCN_Escalations@chase.com
 Contact phone _________________________                                        ____________________________________________________________
                                                                                Email




Official Form 410S1                                     Notice of Mortgage Payment Change                                              page 2
              Case 19-28213         Doc      Filed 12/10/20 Entered 12/10/20 07:53:01                    Desc Main
                                                Document
                      UNITED STATES BANKRUPTCY COURT        Page 3 of 12

                                           Northern District of Illinois (Eastern Division)


                                                   Chapter 13 No. 19-28213
                                                   Judge: Carol A. Doyle

In re:
Laurie A. Bekeleski
                                          Debtor(s).

                                          CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before December 11, 2020 via filing with the US
Bankruptcy Court's CM ECF system and/or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid


Debtor:                            By U.S. Postal Service First Class Mail Postage Prepaid
                                    Laurie A. Bekeleski
                                    1150 E. Randville Drive
                                    Unit 1J
                                    Palatine IL 60074



                                   By U.S. Postal Service First Class Mail Postage Prepaid
                                    N/A




Debtor’s Attorney:                 By U.S. Postal Service First Class Mail Postage Prepaid
                                    David M Siegel
                                    David M. Siegel & Associates
                                    790 Chaddick Drive

                                    Wheeling IL 60090


                                   By U.S. Postal Service First Class Mail Postage Prepaid
                                    N/A




Trustee:                           By U.S. Postal Service First Class Mail Postage Prepaid
                                    M O Marshall
                                    Trustee
                                    55 E. Monroe Street, Suite 3850

                                    Chicago IL 60603

                                                         _______________________________________________
                                                         /s/Esmeralda Munoz, a/k/a Esmer Munoz
                                                         Vice President
                                                         JPMorgan Chase Bank, N.A.
                                                                                                                                                03506 Page 1 of 6

 CHASEDoc
       O
Case 19-28213                                    Filed 12/10/20 Entered 12/10/20 07:53:01 Desc Main
                                                    Document    Page 4 of 12
 OH4-7399                                                                         Escrow account
 3415 Vision Drive                                                                                                                  statement
 Columbus, OH 43219

                                                                                                                   Account number
                                                                                                                   Statement date                      HY09/2020
                                                                                                                   Review period                1112019 to 1212020


                                                                                                                                Property address
                                                                                                                             1150 E Randville Dr UNIT 1J
                                                                                                                                Palatine, IL 60074
 03606 ECA Z 28320 C • BAE ESH BS
 LAURIE BEKELESKI
 1150 E RANDVILLE DR UNIT 1J                                                                                       New monthly mortgage payment amount
 PALATINE, IL 60074-2920                                                                                                               $791 .75

                                                                                                                           New payment effective date
                                                                                                                                     01/01/2021




                                                           Your escrow shortage summary

 Changes in monthly escrow balances are commo n and due to adjustments in your taxes or insurance. To help ensure you have enough funds in your
 escrow account to cover these Important payments, we require a minimum balance of up to two months of escrow payments In your account.
           The lowest balance in your escrow account over lhe next 12 months is estimated to be •S96&,23 in July 2021.
           Minimum required balance means the minimum balance that must remain In your account at all Umes. Your minimum required balance
           lsS373.90,
           The diffe rence between your estimated low balance and your minimum required balance is the escrow shortage. However, if you are in
           Chapter 12 or 13, the amount of your escrow shortage may be Impacted by a bankruptcy adjustment. A bankruptcy adjustment Is an
           amount comprised of the escrow deficiency and projected escrow shortage. The escrow deficiency is that amount of laxes and
           Insurance we paid on your behalf that remained unpaid as of the date you flied your bankruptcy case. The projected escrow shortage Is
           the amount needed to fund escrow disbursements for the 12 months after you flied bankruptcy case. The escrow dellciency and
           projected escrow shortage are listed on the proof of claim filed in your bankruptcy case and will be collected through the bankruptcy
           plan. With the current bankruptcy adjustment of $0.00, you have an estimated post- petition shortage of $1,342.13.

 Please note: repaying all of your shortage may still lead to a monthly payment Increase from your current payment as we need to collect for future
 disbursements. The ablllty to repay some or all of the escrow shortage to reduce your payments Is not available for accounts more than one
 post-peUUon payment past due.



                                                               Monthly payment breakdown

   Mon1hly mortgage payment breakdown                Contractual payment              Current post-petition               New post-petiUon amount
                                                           am oun t                         amount

   Principal & Interest                                      $492.96                          $492.96                                $492.96

   Escrow account deposit                                    $116.30                          $116.30                                $186.95

   Shortage amount                                            $0.00                             so.oo                                $1 11.84

   Total payment amount                                      $609.26                          $609,26                                $791.75




   Important Meaaage: If you are currently in a bankruptcy case or you received a discharge in a bankruptcy case, then this escrow
   statement is for information only. The statement Is designed lo keep you Informed on the status or your escrow account. It should not be
   interpreted or construed as a demand for payment or an attempt to collect, assess or recO\ler all or part of a debt from vou. If a Chapter 12
   or 13 trustee is making your on-going post petition mongage payments for you, then pleese give a copy of this statement to lhe trustee.




                           l'   Ptea.se detach and return the bottom portion of this statement with your payment, using Ille enclosed enveklpe. l'




 CHASE O                                                                                             Optional escrow payment
                                                                              My escrow account has a shortage of $1,342.13. This amount will be automatically
 LAURIE BEKELESKI                                                             spread over 12 months. I don't need to make a payment now. However, while I
                                                                              understand that no payment is due now, I would like to take action on this shortage lo
 Account Number                                                               reduce my monthly payments and have enclosed a check for:
 Statement Date                                       10/09/2020
 Escrow Shortage                                       $1,342.13              O     Option 1: S1 ,342.13, the total shortage amount. My monthly mortgage
                                                                                    payment will be adjusted lo 5679.91 starting 01/01121 once this shortage
                                                                                    payment is processed.

                                                                              D     Option 2: S _ _ _ _ _ _ _ _ , part of lhe shortage. I understand that
 CHASE                                                                              the rest of the shortage will be divided evenly and added lo my mortgage
 PO BOX 9001871                                                                     payment each month.
 LOUISVI LLE KY 40290-1871                                                    Please retum this coupon with your check, Make your check payable to Chase
                                                                              and please Include your account number on your check.
                                                                                                                                                                                             Page2 of 6
Case 19-28213                                   Doc                Filed 12/10/20 Entered 12/10/20 07:53:01                                                                                 Desc Main
                                                                      Document    Page 5 of 12
                         Annual escrow breakdown                                                                                                           Resource for you
E.,;rgw ieJ;pen11e               What win;                                  What we expecl                                                      Conlacl Us
breakdown                   ■stimal■d  to be               Change                 to pay'                                                       Customer Service                     1 · 866-243-5851
                                    paid                                                                                                        Monday-Friday                        8am - 4pm (CST)
Homeowner's
insurance
                                  S226.00                      i                  $254.00

Property tax                     $1,169.66                     t                $1 ,989.33
"These estimates are typically based on what we paid last year.



                                                        Your escrow account activity for the review period
       The chart below shows what actually happened in your escrow account for the review period compared to what we estimated would happen

                                                                                                                                                         Escrow Account Balance
                                                                                                                                                     Original Estimated                  ACTUAL
 Month-Year                                        Activity                                 Estimated Acti vity          Actual Activity
                                                                                                                                                          Balance                        Balance
                                              Starting Balance                                                                                               $581 .56                      $701.38
    Nov•19            Deposit                                                                        $1115.30                  $115.80 •                     $697.86                       $817.18
    Dec-19            Deposit                                                                        $116.30                   $115.80 •                     $814.15                       $932.98
    Jan-20            Deposit                                                                        $116.30                     so.oo·                      $9:30,46                      $932.98
     Feb-20           Deposit                                                                        $1115.30                  $115.80 •
     Feb-20           Withdrawal - COOK COUNTY TAX COLLECTO                                          $841.17                   $843.31 •                     $405.59                       $405.47
     Feb-20           Withdrawal - TRAVELERS                                                                                   $254.00 •                     $405.59                       $151.47
    Mar-20            Deposit                                                                        $1115.30                  $115.80 •
    Mar-20            Withdrawal· WINO/MISC                                                          $2215.00                    so.oo•                      $295,89                       $267.27
     Apr-20           Deposit                                                                        $116.30                   $115.80 •                     $412.19                       $383.07
    May-20            Deposit                                                                        $116.30                   $115.80 •                     $ 528.49                      $498.87
    Jun-20            Deposit                                                                        $116.30                   $115.80'                      $ 644.79                      $614.67
     Jul-20           Deposit                                                                        $116.30                   S116.30
     Jul-20           Withdrawal - COOK COUNTY TAX COLLECTO                                          $528.49                  $1,346.02"                     $232.60                       -$615.05
    Aug-20            Deposit                                                                        $116.30                    5116.30                      $ 348.90                      -$498 75
    Sep-20            Deposit                                                                        $116.30                    S116.30                      $465.20                       -$382.45
    Oct-20            Deposit                                                                        $116.30                    5115.30                      $ 581 .50                     -$266.15
    Nov-20            Deposit                                                                                                 $116.30 E                      $ 5B1 .50                     -$149.B5
    Dec-20            Deposit                                                                                                 $116.30 E                      $581 .50                      -$33.55
                                                                                                                                                     Original Estimated                  ACTUAL
                                                                                            Estimated Activity            Actual Activity
                                                                                                                                                          Balance                        Balance

                      Total Deposits                                                              $1 ,395.60                 $1 ,508.40
                      Total Withdrawals                                                           $1 ,395.66                 $2,243.33
                      Account Balance as of Dec-20                                                                                                                                        -$33.55

An "E~ in th9 chart above mi,ans os tim at9d pot;t petition activil'/ ttlst hssn't occu,red yet. Plosstt nol.8 thal any moolh impact9d by sn ~E" fsstimarad) doposir, is showing an actusl bruance
that 88BUm9S tho8e 9Stimt1'8d de,x>tJilP bt11M b6en rsC(Jived.


Noti,: oll8rtg8S ,n pmpsrly twr:s.s ond'or   inB uranoo paymsn!e c ro8t8 ths ditlerenoo betwesn the ssbrooted and ootool omou,illl in !he chat 1..   The re8Son(B) illffly ths minfmum roquirod bal8noo
W'li'S not raact'l6d mfl:I b8 e)(?ain6d by rtla rtame wfth astariske. whrdl chow rhB diffemnces be™"an rhB actwl and Bs ffm~ted amounll!i


                                        Your estimated escrow account activity over the next 12 months
                                                                                                                                                     Escrow Account Balance
                                                                                                                                                 Estimated                           ACTUAL
 Month-Year                                              Activity                                         Estimated Activity
                                                                                                                                                  Balance                            Balance
                                                   Starting Balance                                                                                                                   -$33.55

    Jan-21         Deposit                                                                                        $186.95                            $153.40
    Feb-21         Deposit                                                                                        $186.95
    Feb-21         Withdrawal • Cook County Tax Collecto                                                          $643.31                            -$302.95

                                                                                              (Continued)
                                                                                                        03506 Page 3 of 6
Case 19-28213                    Doc             Filed 12/10/20 Entered 12/10/20 07:53:01                    Desc Main
                                                    Document    Page 6 of 12
                       Your estimated escrow account activity over the next 12 months continued
                                                                                         Escrow Account Balance
                                                                                       Estimated        ACTUAL
Month-Year                            Activity                Estimated Activity
                                                                                        Balance         Balance
  Mar-21     Deposit                                               $186.95
  Mar-21     Withdrawal - Travelers                                S254.00              -$370.01
  Apr-21     Deposit                                               S186.95              -$183.06
 May-21      Deposit                                               $186.95               $3.89
  Jun-21     Deposit                                               S186.95              $190.84
  Ju~21      Deposit                                               S188.95
  Ju~21      Withdrawal• Cook County Tax Coleoto                  $1,-.02              -$968.23                        I
  Aug-21     Deposit                                               $186.95              -$781 .28
  Sep-21     Deposit                                               $186.95              -S594.33
  Oct-21     Deposit                                               $186.95             ·$407.38
  Nov-21     Deposit                                               S186.95              -$220.43
  Dec-21     Deposit                                               S186.95              -$33.48
                                                             Estimated Activity    Original Estima1ed   ACTUAL
                                                                                        Balance         Balance

             Total Estimated Deposits                             $2,243.40

             Total Estimated Withdrawals                          $2,243.33
             Estimated Account Balance as of Dec-21                                     -$33.48




                                                                                                                            (.')

                                                                                                                            0
                                                                                                                            N
                                                                                                                            Q)


                                                                                                                            l
                                                                                                                            "'
                                                                                                                            8
                                                                                                                            0
                                                                                                                            N
                                                                                                                            ~
                                                                                                                            N
                                                                                                                            (D




                                                                                                                            8
                                                                                                                            0
                                                                                                                            0
                                                                                                                            g
                                                                 Page4ofB
Case 19-28213   Doc   Filed 12/10/20 Entered 12/10/20 07:53:01   Desc Main
                         Document    Page 7 of 12




                  This Page Intentionally Left Blank
                                                                                                                                                                     03506 Page 5 of 6
Case 19-28213                       Doc           Filed 12/10/20 Entered 12/10/20 07:53:01                                                                                         Desc Main
                                                     Document    Page 8 of 12
                                                                                                                                       CHASE O

  How to read your
  Escrow Account Statement


                                                                               CHASE 0




New monthly mortgage payment amount
                                                                                                                                                                       ..... . . .
                                                                                                                                                                _____ _..._ill

                                                                                                                                                                  ..,.·==
Shows your current payment and your new amount
                                                                               E_.,,_-,--,.....-....--.. --.,,.,.•_...,--..,_,.,_..__.,.,
                                                                               . . , _ . _ _ _ ,..9'_ _ _ ....-ci.._.v_    _.._.,._..__   __
                                                                                                                                           ___




Annual escrow breakdown
                                                                               --·--
                                                                               .-i-,o....,,..•'-•1:1!_..__...._~b,__,a_..,.i-.,_••
                                                                               i..,--.--., .... -.......--.,..--...-i.•-,..«-.a... u.111,...-.
                                                                               e-                ---          _.._ _ _ • •f9ap ,.,.....
                                                                                                                                                     lltl>NMJ~l.,_lulewl
                                                                               -                ___ ,.., cu,. .....,._ ..........
                                                                                                -·-
Displays your annual escrow expenses with original estimated payment
compared lo current estimated payments. Most shortages occur because
taxes and/or insurance payments were higher than what wag estimated.
Monthly payment breakdown
Breaks down your monthly payment to show mortgage principal &
interest, escrow, shortage amount, and your current vs. new monthly
                                                                               -----·--·---..--
                                                                               -----
                                                                                                ---
                                                                                                 .......                  -.mu,o
                                                                                                                                           hfllp-
                                                                                                                                           T.t.l..,.__.....           •ue
                                                                                                                                                                         12.D




payment a mounts.                                                                   a.--,,11 ...... ,......
                                                                                       , . _ , . . - , ; , _ . _ . . . . . . , _ . . , .• •,MJ~Gl!IJO'l&llt
                                                                                    _..,a::a....._.

Your escrow shortage summary
                                                                                    .........._.
                                                                                      ,__ . . .--.e .. -.., _ _ _.,..,..._ ......._,.
                                                                                       ,_,-1(11_. . . . . . . . ~ ...... . . . . . , _ . .


Outlines your shortage payment options                                         ==-·:=~----.._-=,::::=--=';:,:-~i:::~a.:-
                                                                               ~--lll'-l-•Nll~ll),1111111,,..,....,._l)l.aldlWl!!mll)W..,,....
                                                                               ......... .,._ _______ y,u_.,....,...._,.,...,.y ..........




                                                                                                           ocmoro:rxmo           OXttl')      (l(lMO(OJ        ct.m):Xl'.I      OIXXXllXI)   o:xm

                                                                               CHASE 0                                                           Oi-•--,..,---

  Optional escrow payment coupon        ----------------1►                     -·-
                                                                               XHil(: Q,IST('M'JI



                                                                               :-.::..                                                 0
                                                                                                                                             ---
                                                                                                                                       1,--..IIO___,..... ___ ,_.,.ra...
                                                                                                                                          1)1a-•--.~-....-.... -...._~_.•
                                                                                                                                             ~~:::t:=':.'::::=;;:...
                                                                                                                                                                                             ~




                                                                                                                                       . . --
  If your shortage is greater than S25, use this coupon if you want to
                                                                                                                                       a     :.o:-:~......o._.-,",::=.:,,~
  mail a full or partial payment of your escrow shortage. You can also
  pay your shortage at www,chase.com
                                                                               c,....
                                                                               POIICI<"""'
                                                                               P!<ENfXAZ.       ~                                          . ---...----.....-~--5. . .
                                                                                                                                       ------,...---··-
                                                                                                              Yt11eir---.1~tor_,.....,.._~
                                                                                     n. _ _ _ _.-t.,..,.,i.w--•...--_,...b,,__..... ...,.._..,.._ _ _,___._.
  Your escrow account activity for the review period
  Shows estimated activity in your account in the review period, with
                                                                           ►
  the actual activily in your account. Shortages can occur if the actual
  taxes and/or insurance payments are higher than estimated.
                                                                                                                                         ......,       :_,..r~:.~:,
                                                                                                                                         """
                                                                                                                                         """
                                                                                                                                        ~.0,112       11.1122.w:i·            SJ'J412




                                                                                                                                                          ....
                                                                                                                                                          ......
                                                                                                                                                       ,,.-..ao·
                                                                                                                                                                                             12,M.ll



                                                                                                                                                       ·-·                   12. UOOI




                                                                                    ....    -
                                                                                                         YQUr_..,..._._,_a,coUJ'lll•dw.,_ ... ....t1)-h
                                                                                fM ..... ~ - - -.......---,_........_ _ _ _ _ _.,.12 ___,
                                                                                     : :i:,-----•--;_=-.,._u_._....,.,...,._1-..~r,.
  Your esumated escrow account activity over the next 12 months            ►          • =------,...-.-....~..,,_.__...,.. _ __,___n••-.d
  Based on actual activily in the prior review period, this section
                                                                                v..,r_.,_,,...,.._......_.-....,.,,_ "-l!III-......_.._ _Acl~,._......,............,.._._
                                                                                                        _,.....,., _ _ ,.)1!11'~-
  projects activity for the next 12 months.                                        • .,,_ _ _al _




                                                                                       - --1
                                                                                ~
  The highlighting shows your estimated low balance. Your shortage
  amount is the difference between this low balance and your

                                                                                     --          --- --~-                                                                     IEac,owlc:icounle.i-




                                                                                          ....-~ -
                                                                                                                                                                                                 """"'-
  minimum required balance.

                                                                                1--=--
                                                                                 -~      =
                                                                                     -=
                                                                                      -·
                                                                                                                                                                             .ltM


                                                                                                                                                                     I
                                                                                      -·
                                                                                                                                                                             11.HIK
                                                                                                                                                    . . .ffl                 11.M:\.




                                                                                            -·                                                      ......                   f1,'ltl7

                                                                                     ,_             '                                               .,,..,                   """"
                                                                                     _, -·
                                                                                     ---    -·
                                                                                            -       ...-•'1i-.,..Ct,                               11.m2.10

                                                                                                                                                                             $1'4111

                                                                                                                                         (Continued)
                                                                                                                                          Pages of s
Case 19-28213                      Doc             Filed 12/10/20 Entered 12/10/20 07:53:01                                             Desc Main
                                                      Document    Page 9 of 12
                                                           Frequently asked questions



    WIiy am I gelling an Eecrow Analysis'?
    We run your Escrow AnaJysis annually so you know the amount of ta,ces and/or insurance we paid for you this past year with funds from your
    escrow account. We also include what we estimate lo pay next year,

    What 11 • minimum required balance?
    For most accounts, the minimum required balance is equal to two months of escrow payments. This minimum baJanoe helps cover any increases
    in your taxes and/or insurance over the next year.

    WIiy dDe& my account have a shortage?
    We calculate your monthly escrow payment for the year based on your tax and/or insurance payment amounts at the time your a nalysis is run.
    Shortages most frequently occur when your taxes and/or insurance increase during the year. We pay the higher amrunt due for you, This can
    create a shortage because we're paying out mare then we estimated.

    What do I need to do about thl1 1hortage?
    You don't have to do anything and we will automatically spread the shortage payment evenly across next yea~s mortgage escrow payments,

    You have options
        Yoo can pay all of the shortage n""',
        Yr:,,, can pay part of the shortage now.

    Please note thatyrur escrow payment may still go up, even if you pay all of the shortage, if your tax and/or insurance expenses have gone up,

    Where can I get more information?
       For answers to more questions and to watch rur Informational video, v isit www.chase.com/Escrow
       To stay informed about activity from your escrow account throughout the year, sign up fo r fre0 0ecrow alerts at www.chase.com/Alerts




@J
m.ffl   ~15 JPMorgan Cha:ie &Co                                                                                                     58699-ESH-0215
    Case 19-28213         Doc      Filed 12/10/20 Entered 12/10/20 07:53:01                  Desc Main
 Chase (Mail Code OH4-7330)          Document     Page 10 of 12
 3415 Vision Drive
 Columbus, OH 43219-(i()()(J
                                                                                              CHASE O
 October 29, 2020




 Laurie Bekeleski
 1150 E Randville Dr Unit lj
 Palatine, IL (5()()74




Here's information about your escrow account

Account:
Property Address:     1150 E Randville Drive
                      UNIT 1J
                      Palatine, IL 60074-0000

Dear Laurie Bekeleski:

We received your payment of $1,342.13 and applied it to your loan to repay the shortage in your escrow
account.

Beginning January 1, 2021, your new payment will be $679.91, which is your monthly payment for:

Principal and Interest:          $492.96
Escrow:                          $186.95
Remaining Escrow Shortage:       $0.00

If you have questions, please call us.

Sincerely,

Chase
1-800-848-9136
1-800-582-0542 1TY
chase.com

Esta comunicaci6n contiene informaci6n importante acerca de la cuenta. Si tiene alguna pregunta o necesita
            ayuda para traducirla, comuniquese con nosotros llamando al 1-855-280-4198.

                                         Important Legal Information

Information about your bankruptcy riling
To the extent your original obligation was discharged or is subject to an automatic stay of bankruptcy under
Title 11 of the United States Code, this notice is for compliance with non-bankruptcy law and/or
informational purposes only and does not constitute an attempt to collect a debt or to impose personal
liability for such obligation. Nothing in this letter (including our use of the words "your," "loan,"
"mortgage," or "account") means that you're required to repay a debt that's been discharged. Any payment
you make on the account is voluntary, but we may still have rights under the security instrument, including
the right to foreclose on the property.

If you are represented by an attorney, please refer this letter to your attorney and provide us with the
attorney's name, address, and telephone number.
   Case 19-28213        Doc      Filed 12/10/20 Entered 12/10/20 07:53:01   Desc Main
                                   Document     Page 11 of 12
                                                                                   CR27157
                                                                                     EI009
      Case 19-28213       Doc     Filed 12/10/20 Entered 12/10/20 07:53:01              Desc Main
                                    Document     Page 12 of 12


This Payment Change Notice (PCN) is intended to amend the PCN that was
previously filed on 10.28.20 . The amendment is being filed:

      as all or a portion of the post-petition escrow shortage identified in the attached escrow
[l]   analysis, which was filed with the previous payment change notice, has been paid. The paid
      portion of the escrow shortage has been removed from the payment as of the Effective Date of
      this notice resulting in the payment amount set forth in this payment change notice.

       in connection with a loan modification or step rate illustrated in the original modification
□      agreement.

      as a result of an overpayment to the loan, which caused the recalculation of the
□     interest only payment amount.

      as the Private Mortgage Insurance (PMI) or Mortgage Insurance Premium (MIP) for this
□     mortgage loan has been cancelled.



□
      as the Debtor in this case has become eligible for the Chase Active Military Modification program
      where Chase provides a monthly payment subsidy to reduce the Debtor's post- petition monthly
      mortgage payment for a limited period of time or until the Debtor's eligibility has expired.

      as a result of the re-amortization of the borrower's escrow payments, per the
□     borrower's request.



□
      as a result of a new escrow analysis.



□
      as a result of an interest rate change.



□
      as the "Notice of Mortgage Payment Change" that accompanies this disclaimer reflects a change
      in interest rate, and a change in payment, on the interest-only portion of the debtor's home equity
      line of credit account ("HELOC") held by Chase. To the extent that the debtor has previously
      converted or "locked in" a portion or portions of the HELOC, the payment amount and interest rate
      related to the locked sum may remain unaffected by this change and the locked in payment
      amount may remain unchanged. With respect to the unlocked, interest only credit balance, Chase
      has voluntarily reduced the debtor's interest rate to 0.00% and reduced the debtor's interest
      payment to $0.00. While this reduction remains in effect, Chase will waive the interest the debtor
      would otherwise be obligated to pay on the unlocked, interest only credit balance under the terms
      of the HELOC. This means that Chase will not require the debtor to pay the difference between
      the rate due on the unlocked, interest only credit balance under the HELOC and the reduced
      0.00% interest rate during the term of the bankruptcy proceeding. This reduced rate will remain in
      effect until the earlier to occur of the following: (a) the Court enters an order granting Chase relief
      from the automatic stay, (b) the debtor's bankruptcy proceeding is dismissed, (c) the debtor's
      bankruptcy proceeding is converted to a Chapter 7 bankruptcy case, (d) the debtor is discharged
      by the Bankruptcy Court in his or her Chapter 13 case or (e) the terms of the HELOC agreement
      requires the debtor to begin making principal payments. Upon the occurrence of any of these
      events, the debtor's interest rate and related payment will revert back to the higher rate and the
      payment determined in accordance with the HELOC agreement. This change does not constitute a
      permanent modification of the payment obligations under the terms of the HELOC agreement,
      mortgage, or other loan documents.
